Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00737-CV

    WAL-MART STORES, LLC, Wal-Mart Stores, Inc., and Wal-Mart Stores Texas, L.P.,
                               Appellants

                                                v.
   JoAnn FLORES, Individually and as Representative of the Estate of Justin M. Flores, De
JoAnn FLORES, Individually and as Representative of the Estate of Justin M. Flores, Deceased,
 and for and on behalf of All Those Entitled to Recover for the Death of Justin M. Flores under
                        the Texas Wrongful Death and Survival Statutes,
                                           Appellees

                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-10-109
                           Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: August 27, 2014

SET ASIDE AND REMANDED

           The parties have filed an Agreed Motion to Set Aside the Trial Court’s Judgment and

Remand for Rendition of New Judgment pursuant to Texas Rule of Appellate Procedure

42.1(a)(2)(B), explaining that they have executed a final settlement agreement resolving all claims

involved in this appeal. They ask that we set aside the trial court’s judgment and remand the cause

for entry of the agreed judgment attached to the motion. We grant the motion, set aside the
                                                                                     04-13-00737-CV


judgment, and remand the cause for entry of the agreed judgment. See TEX. R. APP. P.

42.1(a)(2)(B). Costs of appeal are taxed against the party incurring same. See id. 42.1(d).



                                                 PER CURIAM




                                                -2-